DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Shutzberg; Julian Kevin et al., US 20180088702 A1]

Regarding claim 14:
	Shutzberg discloses:
14. An input system [Shutzberg: Fig.2:  computing system 200 ] that uses a touch panel display [Shutzberg Fig.2; ¶ 0021: “FIG. 2 illustrates a block diagram of an exemplary computing system 200 including a force-sensitive touch screen”: “a force-sensitive touch screen”], the touch panel display including a sensor electrode [Shutzberg: Fig.2: touch sensor panel 202; ¶ 0021: “Touch sensor panel 202 can include a pattern of electrodes to implement various touch sensing scans”] for detecting a position designated by a user in a display area of a display panel [Shutzberg: Fig.2: display 204: ¶ 0021: “Touch sensor panel 202 can be configured to detect touch and/or proximity (e.g., hover) events from an object (e.g., finger, passive stylus or active stylus) at or proximate to the surface of the touch screen”; ¶ 0022: “In some examples, the touch sensor panel 202, display 204 and/or force sensor panel 210 can be stacked on top of one another. For example, touch sensor panel 202 can cover a portion or substantially all of a surface of display 204”], the input system [Shutzberg: Fig.2:  computing system 200] comprising: 
a host processor [Shutzberg: Fig.2: host processor 216] that processes a data signal including the designated position [Shutzberg: ¶ 0027: “Host processor 216 can receive outputs (e.g., touch and/or stylus sensing data) from touch controller 212 and outputs (e.g., force data) from force controller 214 (e.g., via one or more communication buses, such as a serial peripheral interface (SPI) bus, for example) and perform actions based on the outputs”; ¶ 0027: “Host processor 216 can also be connected to program storage 220 and display controller 218. Host processor 216 can, for example, communicate with display controller 218 to generate an image on display 204, such as an image of a user interface (UI), and can use touch controller 212 and force controller 214 to detect a touch on (or near) touch screen 220 and its associated force, such as a touch and/or force input to the displayed UI. ”];
	 a display controller [Shutzberg: Fig.2: display controller 218] that is connected to the host processor [Shutzberg: Fig2.; ¶ 0027: “Host processor 216 can also be connected to program storage 220 and display controller 218”] and used to output a display signal representing an image or a video to the display panel [Shutzberg: Fig.2: display 204; ¶ 0025: “The display controller 218 can include hardware to process one or more still images and/or one or more video sequences for display on display 204”; ¶ 0026: “The display controller 218 can control the display 204 in real-time, providing the data indicating the pixels to be displayed as the display is displaying the image indicated by the frame”; ¶ 0027: “Host processor 216 can also be connected to program storage 220 and display controller 218. Host processor 216 can, for example, communicate with display controller 218 to generate an image on display 204, such as an image of a user interface (UI), “];
	 and a sensor controller [Shutzberg: Fig.2: touch controller 212] that acquires a designated position in the display area according to a result of detection by the sensor electrode [Shutzberg: Fig.2; ¶ 0024: “ Touch controller 212 can be configured to perform touch and/or stylus sensing operations…In one example, during a mutual capacitance scan, drive circuitry can be coupled to each of the drive lines on the touch sensor panel 202 to stimulate the drive lines, and the sense circuitry can be coupled to each of the sense lines on the touch sensor panel to detect changes in capacitance at the touch nodes”], 
	wherein the sensor controller [Shutzberg: Fig.2: touch controller 212] is physically or logically connected to the host processor [Shutzberg: Fig.2: host processor 216; ¶ 0027: “Computing system 200 can also include a host processor 216 coupled to touch controller 212 “] and is physically connected to the display controller [Shutzberg: Fig.2; Examiner: As shown in Fig.2, the touch controller is at physically connected to the display controller 218 as apparent from at the arrow from the display controller 218 to the touch controller 212.].









Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art, [Shutzberg; Julian Kevin et al., US 20180088702 A1], discloses:
“Computing system 200 can also include a host processor 216 coupled to touch controller 212 and/or force controller 214. Host processor 216 can receive outputs (e.g., touch and/or stylus sensing data) from touch controller 212 and outputs (e.g., force data) from force controller 214 (e.g., via one or more communication buses, such as a serial peripheral interface (SPI) bus, for example) and perform actions based on the outputs. Host processor 216 can also be connected to program storage 220 and display controller 218. Host processor 216 can, for example, communicate with display controller 218 to generate an image on display 204, such as an image of a user interface (UI), and can use touch controller 212 and force controller 214 to detect a touch on (or near) touch screen 220 and its associated force, such as a touch and/or force input to the displayed UI”.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "a first signal path that is used for transmitting a signal from the sensor controller to the display controller through the host processor; a second signal path that is used for transmitting a signal from the sensor controller to the display controller without passing the signal through the host processor; and a switch section that is configured to be able to switch between the first signal path and the second signal path", in combination with the other recited claim features.

Regarding claims 2-13:
	Claims 2-13 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 15:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the sensor controller is physically connected to the display controller and configured to be capable of switching an output destination of the data signal between the host processor and the display controller", in combination with the other recited claim features.

Regarding claim 16:
	The prior art does not teach or suggest either singularly or in combination the claimed, "a physical switch that has an input terminal and two output terminals, the input terminal being connected to the sensor controller, one of the two output terminals being connected to the host processor, and the other output terminal being connected to the display controller", in combination with the other recited claim features.

Regarding claim 17:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the display controller is physically connected to the sensor controller and configured to be capable of switching between performing or not performing a pass-through transmission of supplying the data signal from the sensor controller to the host processor", in combination with the other recited claim features.

Regarding claim 18:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the host processor outputs, to the display controller, an image signal representing an overall image corresponding to the display area, and the display controller successively acquires designated positions from data signals supplied from the sensor controller, generates a processed image by changing a portion of the overall image that includes at least a currently designated position, and outputs a display signal representing the generated processed image to the display panel", in combination with the other recited claim features.

Regarding claim 19:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the display controller successively acquires written data including written information regarding a written status of the stylus and meta-information regarding writing of the user from data signals supplied from the sensor controller, and outputs, to the host processor, a data signal including a time series of the written data subjected to predetermined processing", in combination with the other recited claim features.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Wyatt; David et al., US 20130176251 A1] discloses:
	“A touch-screen input/output device including a touch sensor, a display, a display control module, a touch sensor control module and a synchronizer module. The touch sensor is overlaid on a display. The display control module is communicatively coupled to the display and converts video data into a serial bit stream video display signal include one or more blanking intervals. The touch sensor control module is communicatively coupled to the touch sensor and determines touch events and location of the touch event on the touch sensor during one or more touch sensor scan cycles. The synchronizer module is communicatively coupled between the display control module and the touch sensor control module, and interleaves the one or more touch sensor scan cycles with the one or more blanking intervals of the video display signal”, as recited in the abstract.

[Huang; Chao-Shuan, US 20150015510 A1] discloses:
	“In a drawing method executed in an electronic device, the electronic device includes a touch screen, a touch controller, a decoder, a main processor, a frame buffer, and a display controller. The main processor initializes a line width, a line color, and a drawing region of the touch screen. The touch controller senses touch points on the touch screen, and generates coordinates of the touch points. The decoder receives the coordinates of the touch points from the touch controller, and updates the frame buffer according to the line width, the line color, the drawing region, and the coordinates of the touch points. The display controller updates a display of the touch screen according to contents in the frame buffer to display a picture”, as recited in the abstract.

[Obeidat; Amjad Turki, US 9652091 B1] discloses:
	“Systems and methods are provided for detecting gestures using both mutual capacitance and self capacitance touch sensing. These systems may be incorporated into devices utilizing an in-cell touch system, where the display controller is also used to drive the transmitter lines for mutual capacitance scans. The receiver lines can be used in conjunction with the transmitter lines for mutual capacitance sensing, or can be used alone for self capacitance sensing, even when the display controller is not operating, such as when the display is turned off. One-dimensional touch detection using the receiver lines alone can be used to generate different types of gesture inputs or to trigger body proximity sensing”, as recited in the abstract.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623